El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El día 4 de mayo de 1924 mientras el demandante guiaba por la noche un automóvil chocó con un montón de tierra en la carretera nueva de Santurce. El automóvil se volcó y como consecuencia se produjo un incendio y a causa de estos dos accidentes — la volcadura y el incendio — el automóvil fue destruido completamente. Según el peso de las autorid'ades, cuando un automóvil choca con un montón de tierra en una carretera, el consiguiente impacto es considerado como una colisión y si el automóvil está asegurado contra colisión generalmente puede obtenerse una indemnización. Fábregas v. Porto Rican & American Ins. Co., 31 D.P.R. *325667, y casos; Pred v. Employers’ Indemnity Co., 35 A.L.R. 1003, y casos; Power Motor Co. v. United States Fire Ins. Co., 35 A.L.R. 1028, 223 Pac. 112; Interstate Casualty Co. v. Stewart, 208 Ala. 377, 44 So. 345, 26 A.L.R. 427, casos y nota; Yorkshire Ins. Co. v. Buoch Morrow Motor Co., 212 Ala. 588, 103 So. 670; Wood v. Southern Casualty Co., (Tex.) 270 S.W. 1055.
La corte inferior declaró probado qne había ocurrido una colisión según se define en el caso de Fábregas, supra.
El demandante poseía una póliza de seguro contra pérdida causada por colisión, por la cual su causante había pagado la suma de $63.75. Según la póliza, en caso de destrucción del automóvil la responsabilidad de la compañía sería $100 menos que el valor total del automóvil destruido. Sin embargo, la póliza de seguros contenía la siguiente cláusula:
!‘Á indemnizar al asegurado en dichas .garantías contra pérdida por razón de daños a o destrucción de cualesquiera de los automó-viles enumerados y descritos en dicha póliza, incluyendo su equipo de operaciones mientras unido a los mismos, si causada solamente por colisión accidental con otro objeto fijo o en movimiento, exclu-yéndose sin embargo (a) daños causados por la caída o vuelco de cualesquiera de dichos automóviles, a menos que tal caída o vuelco sea el resultado directo e inmediato de tal colisión accidental; (b) daños o destrucción causados directa o indirectamente por fuego.”
La compañía demandada alegó que como la totalidad del daño fué prácticamente causada por el incendio ella no era en manera alguna responsable por la pérdida, y la Corte de Distrito de San Juan estuvo conforme con la compañía de-mandada.
Creemos que el apelante tiene mucha razón cuando sos-tiene que la causa próxima de la pérdida en este caso no fué el fuego sino el choque. Como el automóvil estaba ase-gurado contra colisión y todo el daño causado fué el resul-tado o consecuencia de la colisión, la misma fué la causa efi-ciente del daño en este caso. En cierto sentido limitado el *326fuego fué causa de pérdida, pero no fué la causa de la pér-dida dentro del entendimiento de las partes en dicho con-trato. El tenedor de la póliza tomó un seguro contra coli-sión. Aseguró contra colisión y sus consecuencias naturales. El fuego es una consecuencia natural y probable de un cho-que violento en un vehículo que funciona por medio de una sustancia inflamable como la gasolina. Cuando la compañía aseguró contra colisión debe haber tenido en mente los resul-tados naturales y probables de tal eventualidad. Dentro del significado de la póliza la pérdida o daño no fueron causa-dos directa ni indirectamente por fuego, sino que fueron el resultado de la colisión. Las palabras “directa ni indirec-tamente causados por fuego” de acuerdo sustaneialmente con todas las autoridades se refieren a la causa o accidente que puso en movimiento todas las demás causas o efectos y fué la causa próxima o eficiente del suceso.
El caso varía cuando una de las causas posteriores es la comprendida claramente en la intención de las partes en una póliza de seguro, como se demuestra en la opinión de la Corte Suprema de los Estados Unidos en el caso de Insurance Co. v. Transportation Co., 12 Wall. 194. El vapor Norwich estaba asegurado contra incendio. Debido a un choque entró el agua en el horno de las máquinas, propagando el fuego, y el barco se incendió y se hundió. Por efecto del choque solamente no se hubiera hundido; su hundimiento se debió inmediatamente al fuego. El asegurado cobró como por una pérdida por incendio. La corte dijo: “Pero está bien establecido que cuando una causa eficiente más inme-diata al siniestro es un riesgo contra el que existe un seguro expreso, el asegurador no puede ser relevado de responsa-bilidad por el hecho de demostrar que la propiedad fué lle-vada dentro del alcance de dicho riesgo por una causa no mencionada en el contrato.” El efecto de esta decisión es que aún cuando la causa de una pérdida no sea la causa pró-xima de tal pérdida sin embargo el demandante puede co-brar si demuestra que la causa o suceso subsiguiente era *327la contingencia contra la que se hizo el seguro. Como vere-mos más adelante ese caso es la excepción qne indica la regla-general.
El caso de Waters v. Merchants’ Louisville Insurance Co., 11 Pet. 213, es nno de los casos- más antiguos y capitales so-bre la causa próxima de pérdida bajo pólizas de seguro. Hubo alguna discusión en dicho caso sobre si una explosión causada por 'fuego era una pérdida por fuego o por explo-sión meramente. La corte fué de opinión que como la ex-plosión fué causada por fuego éste fué la causa próxima de la pérdida, y también dijo lo siguiente: “Es un principio, bien establecido del derecho común que en todos los casos de pérdida debemos atribuirla a la causa próxima y no a causa alguna remota; causa próxima non remota spectatur.”
En el caso de The G. R. Booth, 171 U.S. 450, el Juez Sr. Cray fué el portavoz de la corte. Citando del sumario, los hechos del caso fueron como sigue:
“Una disposición en un conocimiento de embarque al efecto de que el porteador ‘no será responsable por pérdida o daño causados por los peligros del mar,’ o por ‘accidentes de la navegación,’ no exime al porteador de responsabilidad por daños aparte de la carga ocasionado por el agua del mar en las siguientes circunstancias: Mientras el barco era descargado en el muelle en su puerto de llegada, una caja de explosivos que liabía en su bodega explotó sin culpa de ninguna persona encargada de la transportación o des-carga de .la mercancía, y la explosión causó un gran agujero en el costado del barco, por el cual el agua rápidamente fué entrando a la bodega y dañó otras mercancías.”
En el curso de la opinión la corte dijo:
“En el presente- caso la explosión de la caja de detonadores, además de causar otros daños, abrió el costado del barco más abajo de la línea de flotación y el agua del mar rápidamente penetró por la abertura hecha por la explosión y dañó el azúcar del deman-dante. La explosión a consecuencia de la cual y por cuya resul-tante abertura el agua inmediatamente penetró en el barco debe ser. considerada como la causa predominante, eficiente, próxima y responsable del daño causado al azúcar, de acuerdo con cada una *328de las pruebas establecidas en las sentencias de este tribunal, a que antes nos bemos referido. El daño al azúcar fué un efecto que se determinó inevitablemente, y de absoluta necesidad, por la, explo-sión, y debe por tanto atribuirse a esa causa. La explosión con-currió, como agente eficiente, con el agua, en el instante en que el agua penetró en el barco. La entrada del agua tratando de en-contrar un nivel por la mera fuerza de gravedad no fué una causa nueva e independiente sino el resultado y efecto necesario e ins-tantáneo de la rotura del costado del barco por la explosión. Ha-biendo dos causas concurrentes productoras del daño — la explosión de los detonadores y la entrada del agua- — sin un apreciable inter-valo de tiempo ni posibilidad alguna de distinguir el montante del daño causado por cada una, la explosión, como la causa que puso al agua en movimiento y le dió su poder para causar daño en el momento del desastre, debe • ser considerada como la causa predo-minante. Fué la causa primaria y eficiente, la que necesariamente puso en ejercicio la fuerza del agua; fué el factor superior o do-minante, del cual el agua fué el incidente o instrumento. La en-trada del agua del mar no fué una causa intermedia, desconectada de la causa primaria, y con funcionamiento propio; no fué una nueva e independiente causa del daño; sino por el contrario un incidente, un incidente y consecuencia necesarios de la explosión; y parte de una cadena continua de sucesos causados por la explo-sión — sucesos tan entrelazados unos con otros que forman un todo.”
Y más adelante la corte dijo:
“Como materia de principio y de precedente, por lo tanto, nuestra conclusión es que la explosión y no el agua del mar fué la causa próxima del daño al azúcar y que ese daño no fué ocasionado por los peligros del mar dentro de las excepciones contenidas en el conocimiento de embarque.”
Se hizo alguna referencia al caso de Waters v. Insurance Co., supra, pero más particularmente la corte se refirió al de Insurance Co. v. Transportation Co., supra, citando parte-de, lo que nosotros hemos citado, así como también lo si-guiente :
“Y ciertamente aquella causa que.puso a la otra en movimiento, y le dió su poder para causar daño al tiempo del desastre, debe quedar como predominante.”
*329Entonces pasa el Juez Sr. Gray a decir lo siguiente:
“Se resolvió que la regia era inaplicable a dicho caso porque el ■daño resultante del fuego y el causado por la colisión, independien-temente del fuego, podían claramente distinguirse; y porque la pó-liza, que eximía a los aseguradores por responsabilidad por pérdidas ocasionadas por fuego debido a ciertas causas específicas, cubría pérdidas por fuego debido a cualesquiera otras causas, incluyendo colisiones. De no ser por estas distinciones, la decisión podría difí-cilmente reconciliarse con las más antiguas opiniones a que hemos hecho referencia, ni con la emitida por el mismo experto y cuida-dadoso juez en el caso posterior de Insurance Co. v. Boon, 95 U. S. 317.”
No invertiremos más tiempo en revisar el caso de The G. R. Booth, pero la decisión en su totalidad merece ser leída debido al cuidadoso análisis de la frase “causa pró-xima” en relación con los casos de seguro y las pérdidas bajo conocimiento de embarque.
Del caso de Wheeler v. Phoenix Insurance Co., (N.Y.), reportado en 38 L.R.A. (N.S.), página 474, se cita como sigue la excepción contenida -en todas las pólizas corrientes sobre seguros contra incendio:
“Esta compañía no será responsable por pérdidas causadas directa o indirectamente por invasión, insurrección, motín, guerra civil o tumulto, el poder militar o usurpado, o por orden de alguna auto-ridad civil; o por hurto: o por la negligencia del asegurado de emplear todos los medios razonables para guardar y preservar la propiedad en y después de un incendio o cuando la propiedad esté en peligro por incendio en propiedades vecinas; o por explosión de cualquier clase, a menos que sobrevenga un incendio, y en ese caso sólo por el daño causado por el incendio.”
Se resolvió en dicbo caso que cuando una explosión es debida a fuego en un edificio el asegurador no queda exento de responsabilidad por la pérdida sufrida, bajo una póliza asegurando contra pérdidas por incendio, excepto pérdidas causadas directa o indirectamente por explosión de cualquier clase, a menos que sobrevenga un incendio, y en ese caso-sólo - por, la pérdida causada por el incendio.. Como se de-*330muestra en ese easo y en las notas, cuando una explosión ocurre en la propiedad asegurada durante el curso de un incendio en la misma, tal explosión es considerada como un mero incidente del incendio previo, considerándose el incen-dio como la causa eficiente; y la pérdida total es el riesgo asegurado.
Se citan también casos en 10 British Ruling Cases 211 j 22 R.C.L. 217; 133 A.S.R. 1091, 1093; Ann. Cas. 1913A, 1300; 5 Ann. Cas. 782; y véase también el de Mitchell v. Potomac Ins. Co., 183 U.S. 42.
Uno de los casos más claros es el de Western Ins. Co. v. Skass (Col.), 171 Pac. 358. El abogado de la compañía de seguros había tratado de distinguir un caso anterior de la Corte Suprema de dicho estado. La corte dijo:
“La regla expuesta en la opinión en el caso de Hyman está de conformidad con la mayoría si no con todas las decisiones de las varias cortes que han determinado la responsabilidad de un asegu-rador bajo una póliza de seguro contra incendio contentiva de esta cláusula usual sobre explosión, en casos en que, como en el presente, un fuego hostil ha • precedido a y causado la explosión, y ésta ha sido un incidente de dicho fuego.”
Y la corte citó numerosos casos, y en particular el de Transatlantic Fire Insurance Co. v. Dorsey, 56 Md. 70, 40 Am. Rep. 403, del cual reprodujo especialmente lo siguientes “En tal caso el incendio es la causa directa y eficiente de la pérdida, y la explosión sólo el incidente, y si los asegu-radores se proponen excluir tal responsabilidad deben ha-cerlo en términos claros e inequívocos.”
En el caso de Bird v. St. Paul Fire & Marine Ins. Co., 224 N.Y., el Juez Sr. Cardozo dice, en la página 50, lo si-guiente: “No hay duda de que cuando un fuego se propaga a un edificio asegurado y allí causa una explosión, el asegu-rador es responsable por todo el daño.” En ese caso el in-cendió causó una explosión y la explosión se comunicó a una embarcación a mil pies de distancia. La corte resolvió que la causa del daño fué demasiado remota y no. estaba com-*331prendida dentro de la intención de las partes contratantes. Y citando a Lord Sliaw dijo: “La misma cansa, productora del mismo efecto, puede ser próxima o remota según que el contrato de las partes parezca ponerla a la luz o a la som-bra. Debe considerarse predominante aquella causa que las partes hubieran de considerar predominante. Un criterio de sentido común sobre las formas de palabra y de pensamiento corrientes en la vida diaria es lo que nos debe decir basta dónde podemos llegar.”
En el ambiente de estos precedentes y antecedentes fué que nació a la vida el seguro contra colisiones. La cláusula eximiendo de responsabilidad por fuego fué probablemente incluida teniendo en mente las disposiciones de la póliza de incendio corriente. Indiscutiblemente cuando un hombre to-ma una póliza de seguro contra colisión la intención de am-bas partes es que sea indemnizado por pérdidas por coli-sión y por los casi necesarios incidentes de la misma, como el incendio. Decir que los efectos de un incendio causado por colisión pueden ser excluidos es exponer una contradic-ción de términos. Una colisión es el choque violento entre dos objetos, y una violenta fricción de dos objetos tiende a producir una llama. Este era el método que en remotos tiem-pos usaba el hombre para producir fuego.
Si el objeto era excluir todos los daños por fuego, de acuerdo con la jurisprudencia el contrato debió haber sido expresado en distinto lenguaje.

La sentencia apelada debe ser revocada y dictarse otra a favor del demandante por la suma de $1,100.

El Juez Asociado Sr. Franco Soto disintió.